                  Case 21-10527-JTD              Doc 52       Filed 03/08/21         Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
                                                  1
CARBONLITE HOLDINGS LLC, et al.,                             : Case No. 21- 10527 (JTD)
                                                             :
                           Debtors.                          : (Joint Administration Requested)
------------------------------------------------------------ x


                        NOTICE OF APPEARANCE AND REQUEST FOR
                            SERVICE OF NOTICES AND PAPERS

         PLEASE TAKE NOTICE that the undersigned hereby appear on behalf of UMB Bank,

N.A. (“UMB”), in its separate capacities as TX DIP Agent, PA DIP Agent, TX Bonds Trustee,

and PA Bonds Trustee,2 in the chapter 11 cases of the above-captioned debtors (the “Debtors”).

Pursuant to section 1109(b) of title 11 of the United States Code (the “Bankruptcy Code”) and

Rules 2002, 3017(a), 9007 and 9010 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), the undersigned respectfully request that all notices and papers filed or

entered in these cases be given to and served upon the following:




1
    The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
    CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings LLC (8957);
    CarbonLite P LLC (5453); CarbonLite PI Holdings LLC (8957); CarbonLite Pinnpack LLC (8957); CarbonLite
    Recycling Holdings LLC (8957); CarbonLite Sub-Holdings, LLC (8957); Pinnpack P, LLC (8322); CarbonLite
    Recycling LLC (3727); and Pinnpack Packaging LLC (9948). The address of the Debtors’ corporate headquarters
    is 10250 Constellation Blvd., Los Angeles, CA 90067.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
    First Day Declaration.



#114051336 v1
                Case 21-10527-JTD          Doc 52     Filed 03/08/21     Page 2 of 4




 Michael D. Messersmith                                David B. Stratton
 Sarah Gryll                                           Evelyn J. Meltzer
 Ginger Clements                                       Kenneth A. Listwak
 ARNOLD & PORTER KAYE SCHOLER LLP                      TROUTMAN PEPPER HAMILTON
 70 West Madison Street, Suite 4200                    SANDERS LLP
 Chicago, Illinois 60602                               Hercules Plaza, Suite 5100
 Telephone: (312) 583-2300                             1313 N. Market Street, P.O. Box 1709
 Facsimile: (312) 583-2360                             Wilmington, Delaware 19899-1709
 Email: michael.messersmith@arnoldporter.com           Telephone: (302) 777-6500
        sarah.gryll@arnoldporter.com                   Facsimile: (302) 421-8390
        ginger.clements@arnoldporter.com               Email:       david.stratton@troutman.com
                                                                    evelyn.meltzer@troutman.com
                                                                    ken.listwak@troutman.com



         PLEASE TAKE FURTHER NOTICE that, pursuant to section 1109(b) of the

Bankruptcy Code, the foregoing request includes not only the notices and papers referred to in the

Bankruptcy Rules specified above, but also includes, without limitation, orders and notices of any

applications, motions, petitions, pleadings, complaints, demands, disclosure statements, or plans

of reorganization transmitted or conveyed by mail, electronic mail, hand delivery, telephone,

telecopier, or otherwise, which (1) affects or seeks to affect in any way the rights or interests of

the TX DIP Agent, the PA DIP Agent, the TX Bonds Trustee, the PA Bonds Trustee, or any other

party in interest in these cases, including (a) the Debtors, (b) property of the Debtors or the

Debtors’ estates, or proceeds thereof, (c) claims against or interests in the Debtors, (d) other rights

or interests of creditors of the Debtors or other parties in interest in this case, or (e) property or

proceeds thereof in the possession, custody, or control of the TX DIP Agent, the PA DIP Agent,

the TX Bonds Trustee, the PA Bonds Trustee, or others that the Debtors may seek to use or

(2) requires or prohibits, or seeks to require or prohibit, any act, delivery of any property, payment

or other conduct by TX DIP Agent, the PA DIP Agent, the TX Bonds Trustee, the PA Bonds

Trustee, or any other party in interest.


                                                  2
#114051336 v1
                Case 21-10527-JTD          Doc 52      Filed 03/08/21     Page 3 of 4




         PLEASE TAKE FURTHER NOTICE that, in accordance with Bankruptcy Rule

3017(a), this request also constitutes a request in writing for copies of any disclosure statement or

plan filed in these cases.

         PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance and

Request for Service of Notices and Papers (this “Notice”) nor any later appearance, pleading, proof

of claim, claim, or suit shall constitute a waiver of (i) the right to have an Article III judge

adjudicate in the first instance any case, proceeding, matter or controversy as to which a

bankruptcy judge may not enter a final order or judgement consistent with Article III of the United

States Constitution, (ii) the right to have final orders in non-core matters entered only after de novo

review by a District Judge, (iii) the right to trial by jury in any proceeding triable in these cases or

any case, controversy, or proceeding related to these cases, (iv) the right to have the District Court

withdraw the reference in any matter subject to mandatory or discretionary withdrawal, (v) any

objection to the jurisdiction of this Bankruptcy Court for any purpose other than with respect to

this Notice, (vi) any election of remedy, or (vii) any other rights, claims, actions, defenses, setoffs,

or recoupments as appropriate, in law or in equity, under any agreements, all of which rights,

claims, actions, defenses, setoffs, and recoupments are expressly reserved.




                                                   3
#114051336 v1
                Case 21-10527-JTD   Doc 52      Filed 03/08/21   Page 4 of 4




Dated: March 8, 2021                TROUTMAN PEPPER HAMILTON SANDERS LLP
       Wilmington Delaware
                                    /s/ David B. Stratton
                                    David B. Stratton (No. 960)
                                    Evelyn J. Meltzer (No. 4581)
                                    Kenneth A. Listwak (No. 6300)
                                    Hercules Plaza, Suite 5100
                                    1313 N. Market Street, P.O. Box 1709
                                    Wilmington, Delaware 19899-1709
                                    Telephone: (302) 777-6500
                                    Facsimile: (302) 421-8390
                                    Email:        david.stratton@troutman.com
                                                  evelyn.meltzer@troutman.com
                                                  ken.listwak@troutman.com

                                    -and-

                                    ARNOLD & PORTER KAYE SCHOLER LLP
                                    Michael D. Messersmith (pro hac vice pending)
                                    Sarah Gryll (pro hac vice pending)
                                    Ginger Clements (pro hac vice pending)
                                    70 West Madison Street, Suite 4200
                                    Chicago, Illinois 60602-4231
                                    Telephone: (312) 583-2300
                                    Facsimile: (312) 583-2360
                                    michael.messersmith@arnoldporter.com
                                    sarah.gryll@arnoldporter.com
                                    ginger.clements@arnoldporter.com


                                    Co-Counsel to UMB Bank, N.A., in its separate
                                    capacities as TX DIP Agent, PA DIP Agent, TX Bonds
                                    Trustee, and PA Bonds Trustee




                                            4
#114051336 v1
